                                                       UNITED STATES BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA

In re:
     SECOND STREET PROPERTIES*
     14-41045-RLE

                                                                                                                                                          1
                                                                     Debtor (s)         For the quarter ending:                              09/30/2020

         The revested debtor hereby submits the following post-confirmation report for this calendar quarter:


1.       Date of entry of order confirming plan:                                                                                             07/01/2015

2.       Cash balance at beginning of quarter:                                                                                              $79,784.44
         Total receipts during quarter:                                                                                              $             -
         Total cash transfers in from subsidiary (Case: 14-41048-RLE, Berkeley Properties LLC, see 2a)                               $       50,000.00
         Total disbursements during quarter:                                                                                                $27,931.02
         Cash balance at end of quarter:                                                                                                   $101,853.42

3.       Payments made pursuant to the Plan this quarter:

         Total payments to be made pursuant to the Plan:                                Estimated, subject to change                     $14,523,765.99
         Cumulative paid to date:                                                                                                         $1,111,995.69
         Balance remaining to be made under the Plan:                                   Estimated, subject to change                     $13,411,770.30


         As of the end of this reporting period                                                                           Yes                      No

4.       Are all payments required by the confirmed plan current
         at this time? [If not, attach explanatory statement
         identifying payments not made (by creditor, amount
         and date due), reason for non-payment, and an
         estimated date as to when payments will be brought
         current.]                                                                                                        X

5.       Do you currently anticipate a circumstance/event
         which will cause an interruption or cessation of
         payments or other performance under the Plan?
         (If yes, attach an explanatory statement.)                                                                       X

6.       Have quarterly fees due to the United States
         Trustee to the date of this report been paid
         pursuant to 28 U.S.C. § 1930(a)(6) and the Plan?                                                                 X


     1
              First report shall be filed for the portion of the calendar quarter from date of confirmation to the end of quarter,
         and subsequent reports shall be filed at the expiration of each calendar quarter thereafter until dismissal,
         conversion or entry of a final decree closing the case. Reports shall be filed with the court and served on the
         UST not later than twenty (20) days after expiration of the reported period.




                 Case: 14-41045             Doc# 971          Filed: 10/21/20           Entered: 10/21/20 21:12:05                   Page 1 of
                                                                           4
                                                                                                     Yes                   No
7.   Have all motions, contested matters, and adversary
     proceedings been resolved? (If no, for each such
     pending motion, contested matter or adversary
     proceeding, identify the parties and nature of the                                 See Explanation
     dispute and state the anticipated resolution.)                                               X

8.   Has the order confirming the Plan become
     nonappealable?                                                                                  X

9.   Have deposits, if any, required by the Plan been
     distributed pursuant to the Plan? (If no, please
     explain.)                                                                                       X

10. Has any property proposed by the Plan to be transferred
    been transferred pursuant to the Plan?                                                           X

11. Does any property remain to be transferred pursuant
    to the Plan? (If yes, identify each such property and                               See Explanation
    the anticipated date of transfer pursuant to the                                              X
    Plan.)

12. Has the revested debtor(s) or the successor of the
    debtor(s) assumed the business or management                         Plan Administrator as fiduciary.
    of the property dealt with by the Plan?                                                        X

13. Anticipated date of motion for final decree:                                             06/30/2021

     I declare under penalty of perjury that the statements set forth above are true and accurate.

                           October 20, 2020
                                Dated:                                Responsible Individual (signature)

                                                                      Matthew English, Manager
     Note: On September 30, 2015, the Plan went effective             Arch & Beam Global LLC, Plan Administrator
     with Arch & Beam Global LLC as Plan Administrator.               Print Name


                                                                      Current Address:
                                                                      Second Street Properties & Berkeley Properties LLC
                                                                      c/o Arch & Beam Global LLC, Plan Administrator
                                                                      7 W 41st Ave - #523
                                                                      San Mateo, CA 94403

     * Second Street Properties was previously known as
     Pacific Steel Casting Company.                                   Telephone Number:
                                                                      415-252-2900 x312




            Case: 14-41045         Doc# 971        Filed: 10/21/20    Entered: 10/21/20 21:12:05            Page 2 of
                                                                4
                                         UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA

In re:
     SECOND STREET PROPERTIES*
     14-41045-RLE

                                          Debtor (s)     For the quarter ending:                                  09/30/2020

   Explanatory Statements


   2. Berkeley Properties LLC is a wholly owned subsidiary of Second Street Properties (related case 14-41045- RLE).
   Berkeley Properties LLC owns the real estate assets. All Claims in this Bankruptcy case are against the parent
   company, Second Street Properties. All distributions to creditors in the future will be made from Second Street
   Properties. It is the Plan Administrator's contention that any funds moved from Berkeley Properties LLC to Second
   Street Properties for the purpose of funding a distribution from Second Street Properties to Creditors are NOT
   disbursements, but rather just intercompany funds transfers. The Plan Administrator has used this logic when
   calculating the quarterly fees to the US Trustee, as otherwise, there would be a doubling of fees that would not be linked
   to actual disbursements. Therefore, larger US Trustee fees will be paid by Second Street Properties with only the
   minimal amount from Berkeley Properties LLC. Should the US Trustee have a concern with this, please speak to the
   Plan Administrator: Matthew English, Arch & Beam Global LLC, ssp.bp.pa@arch-beam.com.



   5. As per our previous communications, it has been the intention of the bankruptcy estate to do an annual distribution
   each year to creditors. The funds for these distributions were planned to come from the rents received from the
   Debtor’s real estate in Berkeley, CA, after the funding and maintaining of appropriate reserves. The tenant of the
   Debtor’s real estate is Pacific Steel Casting Company LLC (“PSCC LLC”), the company that purchased the Second
   Street Properties’ assets through the bankruptcy.

   Distributions to creditors have always been under the assumption that the bankruptcy estate would continue to receive
   rents from PSCC LLC for the term of the lease as this is the bankruptcy estate’s primary source of cash for creditor
   distributions. Due to its own financial difficulties and shut-down, PSCC LLC vacated the premises on November 28th,
   2018. This has created significant uncertainty for the bankruptcy estate for future distributions.

   In 2018, the Plan Administrator, in consultation with its advisors and with unanimous approval of the Post-Confirmation
   Committee, made a second distribution of 3.25% of unsecured claims (aggregate of about $500,000) to unsecured
   creditors in June 2018, representing a 7% distribution case-to-date . Future distributions will be made only should
   adequate funds be available to make general unsecured distributions and only after setting aside funds for critical
   reserves. Future distributions will be subject to the resolution of certain claims and disputes that have unknown timings
   and amounts.


   7. The Plan Administrator filed five complaints for avoidance and recovery of preferential transfers.   All of these
   complaints have been resolved as of 7/10/17.




    Case: 14-41045           Doc# 971        Filed: 10/21/20         Entered: 10/21/20 21:12:05              Page 3 of
                                                          4
                                         UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA

In re:
     SECOND STREET PROPERTIES*
     14-41045-RLE

                                          Debtor (s)     For the quarter ending:                                  09/30/2020

   Explanatory Statements
   11. The Plan Administrator has an update regarding the real property owned by Berkeley Properties, LLC in Berkeley,
   CA, on which the former Pacific Steel Casting plants were located.

   In July 2020, the Plan Administrator and the Post-Confirmation Committee jointly determined that due to a lack of
   funding for carrying costs, due to the fact that the Plan Administrator had been attempting to sell the real property for
   over two years with no success, and the fact that the liens asserted the real property exceeded the likely value of the
   real property in a sale, that the real property had become burdensome to the Berkeley Properties, LLC estate and it
   would be in the best interests of the estate to dispose of the real property through a sale or abandonment.

   Berkeley Properties, LLC thus filed a voluntary chapter 11 petition on July 27, 2020 in the United States Bankruptcy
   Court for the Northern District of California, Oakland Division (the “Bankruptcy Court”), commencing Case No. 20-
   41235 (the “2020 Bankruptcy Case”). In the 2020 Bankruptcy Case, Berkeley Properties, LLC sought to either sell the
   real property with the consent of its secured creditor, the CMTA-Glass, Molders, Pottery, Plastics and Allied Workers
   Local 164B Pension Trust (the “Pension Trust”), or abandon the real property so that the Pension Trust could appoint a
   receiver over it or exercise other remedies with respect to it.

   Pursuant to a stipulation in the 2020 Bankruptcy Case, Berkeley Properties, LLC abandoned the real property to the out-
   of-possession debtor, and the Pension Trust then obtained an order from the Alameda Superior Court appointing
   Thomas Seaman as receiver over the real property. The order from the Alameda Superior Court appointing the
   receiver was entered on October 14, 2020. Going forward, Mr. Seaman, as receiver, will be responsible for maintaining
   the real property, marketing the real property for sale, and obtaining funding for any maintenance costs associated with
   the real property. Arch + Beam, which as Court-appointed Plan Administrator had managed the real property until Mr.
   Seaman’s appointment as receiver, will no longer manage the real property going forward.



   In essence, the net effect of the above is that the real property owned by Berkeley Properties, LLC will be sold by the
   receiver for the benefit of the Pension Trust. The Berkeley Properties bankruptcy estate will not receive any recovery
   from such a sale, but will also not bear the substantial costs (roughly $100,000 per month) associated with maintaining
   the real property. Thus the Berkeley Properties bankruptcy estate will no longer bear the ongoing burden associated
   with the real property.

   The primary remaining asset of the Berkeley Properties estate consists of roughly $500,000 in cash. The Pension
   Trust has recently made assertions that this cash is their collateral. The Plan Administrator disputes these assertions.
   The Pension Trust and the Plan Administrator are currently discussing a plan to resolve the dispute in an expeditious,
   cost-effective manner.




    Case: 14-41045           Doc# 971        Filed: 10/21/20         Entered: 10/21/20 21:12:05              Page 4 of
                                                          4
